[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                             OCTOBER 7, 2009
                           No. 09-10062                     THOMAS K. KAHN
                       Non-Argument Calendar                    CLERK
                     ________________________

                       Agency No. A078-502-799

YONG WEN LIU,


                                                                    Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________

                            (October 7, 2009)

Before BLACK, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:
      Yong Wen Liu, through counsel, petitions this Court for review of the Board

of Immigration Appeals’ (BIA) order denying his motion to reopen its previous

decision affirming the Immigration Judge’s (IJ) order denying asylum, withholding

of removal under the Immigration and Nationality Act, and protection under the

United Nations Convention on Torture, 8 U.S.C. §§ 1158, 1231,

8 C.F.R. 208.16(c). Liu contends that the BIA ignored evidence that as a member

of a Chinese opposition political party he faces a more serious risk of arrest and

sentencing than he did when he was first ordered removed.

      We review the BIA’s denial of motions to reopen for abuse of discretion.

Ali v. U.S. Att’y Gen., 443 F.3d 804, 808 (11th Cir. 2006). This review is “limited

to determining whether there has been an exercise of administrative discretion and

whether the matter of exercise has been arbitrary or capricious.” Abdi v. U.S.

Attorney Gen., 430 F.3d 1148, 1149 (11th Cir. 2005). (quotation omitted).

“Generally, motions to reopen are disfavored, especially in a removal proceeding,

where, as a general matter, every delay works to the advantage of the deportable

alien who wishes merely to remain in the United States.” Ali, 443 F.3d at 808

(quotation marks and citation omitted).

      A party may file only one motion to reopen removal proceedings, and that

motion “shall state the new facts that will be proven at a hearing to be held if the

motion is granted, and shall be supported by affidavits or other evidentiary
                                           2
material.” 8 U.S.C. §§ 1229a(c)(7)(A), (B). A motion to reopen must be filed no

later than 90 days after the final administrative decision. See 8 C.F.R.

§ 1003.2(c)(2). There is an exception to the 90-day and one-motion limits, which

provides that the limits shall not apply if the motion to reopen is “based on

changed circumstances arising in the country of nationality or in the country to

which deportation has been ordered.” 8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R. §

1003.2(c)(3)(ii). To meet this exception, a movant must show “that evidence

sought to be offered is material and was not available and could not have been

discovered or presented at the former hearing.” Abdi, 430 F.3d at 1149 (quoting 8

C.F.R. § 1003.2(c)(1)).

      The BIA did not abuse its discretion when it denied Liu’s motion to reopen.

Liu has not presented sufficient evidence that country conditions in China have

changed since he was ordered removed in 2002. Rather, Liu’s contention was

based on his new activities of belonging to the opposition party and publishing

anti-government articles. However, this does not fall under the limited exception

found in 8 U.S.C. § 1229a(c)(7)(C)(ii). Additionally, the U.S. State Department

Country Reports on Human Rights Practices in China suggest that the Chinese

government’s persecution of members of Liu’s political party during the time

period between Liu’s removal order and his motion to reopen was persistent.



                                           3
Because Liu did not demonstrate changed country conditions, the BIA did not

abuse its discretion when it denied his motion to reopen.

      PETITION DENIED.1




      1
             Liu’s request for oral argument is denied.
                                               4